F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           AUG 18 1999
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 JERRY MILLER, JR.,

           Petitioner - Appellant,
 vs.                                                    No. 99-1219
                                                     (D.C. No. 98-Z-407)
 MICHAEL V. PUGH; UNITED                                  (D. Colo.)
 STATES PAROLE COMMISSION,

           Respondents - Appellees.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Petitioner-Appellant Jerry Miller, Jr., an inmate appearing pro se, appeals

the dismissal of his petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241. Mr. Miller challenges a 1997 decision of the United States Parole

Commission to revoke his parole on a prior conviction based upon a 1984 parole

violator warrant that was filed as a detainer. He contends that under former 18

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
U.S.C. § 4213(d) (1976), the parole violator warrant should be deemed to have

been executed in 1984 because the marshal is required to execute such warrants.

He also contends that he is entitled to a release date in accordance with a

maximum guideline range of 152 months based upon a proper application of

§ 235(b)(3) of Sentencing Reform Act of 1984. We have carefully reviewed Mr.

Miller’s claims below and on appeal, we grant his motion for leave to proceed on

appeal in forma pauperis and affirm for substantially the reasons set forth in the

district court’s order and judgment of dismissal. See R. doc. 22.

      AFFIRMED.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -2-